Citation Nr: 0736907	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  00-02 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active wartime service from October 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

In April 2006, the Board denied service connection for post-
traumatic stress disorder and remanded the pension claim for 
examination of the veteran.  The medical records show he did 
not report.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its April 2006 decision and remand, the Board previously 
explained the need for additional medical evidence.  An 
examination was requested by the Board and scheduled for the 
veteran.  However, he did not report.  In a hand written note 
received in May 2007, the veteran explained that since he 
moved, he had three different addresses and that was why he 
did not keep the appointment.  He stated that he was homeless 
and there was no way to contact VA.  Given the evidence of 
record pertaining to the veteran's disability, and his recent 
explanation, it would be appropriate to reschedule the 
examination.  

The veteran is notified that he must keep VA apprised of his 
address, report for examination and respond to 
correspondence.  The United States Court of Appeals for 
Veterans Claims (Court) has held that in the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should schedule the veteran to 
determine the effects of his chronic 
disabilities on his ability to maintain 
employment.  

The examination notice should be sent 
to the most recent address reported by 
the veteran on his May 2007 letter.  

The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary special studies or tests are 
to be accomplished.  

The examiner must provide an opinion as 
to whether there is present in the 
veteran any impairment of mind or body 
that is sufficient to render it 
impossible to follow a substantially 
gainful occupation.  If such impairment 
exists, the examiner must address 
whether it is reasonably certain to 
continue throughout the life of the 
veteran.  A complete rationale for the 
opinions expressed must be provided.  

2.  After the above has been completed, 
the AOJ must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the 
most recent VA adjudication.  If the 
issue on appeal continues to be denied, 
the veteran must be provided a 
Supplemental Statement of the Case.  
The veteran must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned 
to the Board for appellate review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



